Citation Nr: 0829450	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-36 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for post traumatic stress disorder.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

3.  Entitlement to a compensable evaluation for scars, shell 
fragment wound, arms, thighs, back.  

4.  Entitlement to a compensable evaluation for residuals, 
fractured jaw.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969 and from January 1973 to December 1974.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  


FINDING OF FACT

The veteran died in March 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran, who was the appellant, died 
during the pendency of the appeal before the Board.  As a 
matter of law, an appellant's claim does not survive the 
appellant's death, except in limited circumstances which do 
not apply in this case.  See Padgett v. Nicholson, 19 Vet. 
App. 133, 145-50 (2005); but see Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the appellant and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007); see also VAOPGCPREC 2-2007 (March 
16, 2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran (as has already 
been done in this case, and will be addressed in a separate 
decision).  38 C.F.R. § 20.1106 (2007).

ORDER

The appeal is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


